Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   October 06, 2014

The Court of Appeals hereby passes the following order:

A14A2234. McDERMOTT v. PROFESSIONAL TRAVEL GUIDE, LLC et al.

      Following extensive corrections to the record by the trial court clerk in
response to this Court’s order of August 28, 2014, Appellants have moved for an
extension of the briefing schedule and for an order requiring the trial court to search
for and transfer to this Court certain additional trial court records. The briefing
schedule has been extended by separate order.
      With regard to the missing documents, the trial court has already searched and
indicated that the original recording of Volume II of the Carpinella deposition was
sent to this Court, and this Court has that recording; we do not, however, have a
printed transcript. The trial court has also indicated that no exhibits to the Hundley
deposition have been filed in the trial court clerk’s office; this Court also does not
have these exhibits. Thus, it appears to this Court that there are issues regarding
whether such documents were filed in the trial court and whether they are available
in certain formats for transfer to this Court. Questions regarding the correctness and
proper inclusion of materials in the record must be resolved in the trial court under
OCGA § 5-6-41 (f).
      This appeal, therefore, is remanded to the trial court with direction to examine
and supplement the record in accordance with the provisions of OCGA § 5-6-41.
Upon resolution of the matters herein raised, the trial court may enter its findings with
respect to the supplementation of the record, including its reasons for including or
excluding the relevant material. As a matter in aid of our jurisdiction, appellants may
reinitiate their appeal of this case by timely refiling their original notice of appeal
within thirty (30) days of the trial court’s order of disposition. Ga. Const. of 1983,
Art. VI, Sec. I, Par. IV; OCGA § 5-6-48 (d). Upon re-docketing, briefing by the
parties should proceed anew in accordance with Court of Appeals Rule 23.




                                    Court of Appeals of the State of Georgia
                                                                         10/06/2014
                                           Clerk’s Office, Atlanta,____________________
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.